Case 1:17-cr-00101-LEK Document 405 Filed 01/07/19 Page 1 of 1           PageID #: 3648



                                    MINUTES



 CASE NUMBER:           1:17-CR-00101-LEK
 CASE NAME:             United States of America v (01) Anthony T. Williams


      JUDGE:      Kenneth J. Mansfield          REPORTER:

      DATE:       01/07/2019                    TIME:


COURT ACTION: EO:          [403] UNITED STATES'S MOTION TO CONTINUE
                           HEARING AND DEADLINE TO RESPOND TO [398]
                           DEFENDANT'S MOTION FOR RETURN OF PROPERTY

The Courts GRANTS [403] United States's Motion to Continue Hearing and Deadline to
Respond to Defendant's Motion for Return of Property. The Court continues the hearing
on [398] Defendant's Motion for Return of Property until January 31, 2019 at 10:00 a.m.
before Magistrate Judge Kenneth J. Mansfield. Any Opposition to the Motion for Return
of Property is due no later than January 17, 2019.




Submitted by: Bernie Aurio, Courtroom Manager
